Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species B1 (figure 13), including claims 1-3 and 5-8, in the reply filed on 09/19/2022 is acknowledged.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Interpretations
In claim 1, the limitation “when the voltage is applied to a pixel and light is passed therethrough, optical energy from the light in plus and minus first orders is deflected toward sides of the pixel and optical energy from a zero order of the light is allowed to pass through the pixel, with a polarization state of the light maintained from an input of the light entering the pixel through an output of the light exiting the pixel” appear to be conditional claims.  For examining purposes, the examiner assumes the second part of the phrase is no longer valid if the voltage is not applied to a pixel and light is not passed therethrough.  Appropriate correction is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Escuti et al. (US 2011/0242461).
Regarding claim 1, Escuti et al. (figure 2) discloses a method comprising: 
placing a liquid crystal layer (203) between two substrates to create a grating stage included in a plurality of grating stages of a spatial light modulator (see at least paragraphs 0065 and 0084); 
coating one or more of the two substrates with a photo-alignment layer (207-208; see at least paragraph 0047) adjacent to the liquid crystal layer and with transparent electrodes; 
dividing the grating stage into a plurality of pixels (203); and 
electrically coupling one or more pixels of the plurality of pixels to be independently switchable by applying a voltage thereto, with a grating period of the one or more pixels selected such that, when the voltage is applied to a pixel and light is passed therethrough, optical energy from the light in plus and minus first orders is deflected toward sides of the pixel and optical energy from a zero order of the light is allowed to pass through the pixel, with a polarization state of the light maintained from an input of the light entering the pixel through an output of the light exiting the pixel (see at least paragraphs 0049 and 0083).
Regarding claim 2, Escuti et al. (figures 2A-2B) discloses a control for applying the voltage to the one or more pixels (see at least paragraph 0051).
Regarding claim 3, Escuti et al. (figures 2A-2B) discloses arranging the plurality of grating stages to form the spatial light modulator.
Regarding claim 5, Escuti et al. (figures 2A-2B) discloses a method comprising: 
receiving light from a light source (205; see at least paragraph 0064); 
creating a predetermined illumination from the light; 
receiving the predetermined illumination at a spatial light modulator comprising a number of grating stages (see at least paragraphs 0065 and 0084), each grating stage in the number of grating stages comprising a plurality of pixels where corresponding pixels in each of the number of grating stages are aligned with one another, and where each of the plurality of pixels comprises a liquid crystal layer disposed between two substrates, where one or more of the two substrates is coated with a photo-alignment layer adjacent to the liquid crystal layer and coated with transparent electrodes; deflecting, in response to an electrical bias applied to a pixel, optical energy from the light in plus and minus first orders, and allowing a zero order of the light to pass through the pixel; and blocking light in the plus and minus first orders that is deflected by the pixel (see at least paragraphs 0049 and 0083).
Regarding claim 6, Escuti et al. (figures 2A-2B) discloses maintaining a polarization state of the light from an input of the light entering the pixel through an output of the light exiting the pixel.
Regarding claim 7, Escuti et al. (figures 2A-2B) discloses conditioning light that is output from the number of grating stages for projection.
Regarding claim 8, Escuti et al. (figures 2A-2B) discloses achromatizing light through the number of grating stages by selecting a thickness of each of the number of grating stages (see at least paragraph 0068).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871